             Case 3:20-cv-00138-WGC Document 14 Filed 04/24/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
 8    EVA COKER,
                                                              Case No.: 3:20-cv-00138-WGC
 9
             Plaintiff,                                                  ORDER
10
      v.                                                             Re: ECF No. 11
11
12    ANDREW M. SAUL,
      Commissioner of Social Security,
13
             Defendant.
14
15
            Before the court is Defendant’s Motion for Stay of Proceedings (ECF No. 11). 1 Plaintiff
16
17 has filed her response (ECF No. 13).
18          Good cause appearing, Defendant’s Motion for Stay of Proceedings (ECF No. 11) is
19 GRANTED in part. The court extends Defendant’s deadline to file the certified administrative
20
     record until Friday, June 19, 2020. Defendant shall file a status report no later than Friday,
21
     June 5, 2020, setting forth the current circumstances in the Social Security Administration
22
23 regarding the production of certified administrative records. If a further extension of the deadline
24 is necessary, Defendant must file that request no later than Friday, June 5, 2020.
25 ///
26
27
           1
             Defendant titles his filing as an ex parte motion; however, it is not filed on an ex parte
28 basis and it would not have been appropriate for Defendant to have filed the motion ex parte.

                                                    1
      Case 3:20-cv-00138-WGC Document 14 Filed 04/24/20 Page 2 of 2




 1   IT IS SO ORDERED.
 2   Dated: April 24, 2020.
 3
                                   _________________________________
 4
                                   WILLIAM G. COBB
 5                                  UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    2
